                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JOHN WESLEY PERRY, JR.,                §
Dallas Cnty. Jail BookIn No. 20044276, §
                                       §
             Plaintiff,                §
                                       §
V.                                     §          No. 3:21-cv-889-X
                                       §
DALLAS COUNTY JAIL, ET AL.,            §
                                       §
             Defendants.               §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

      SO ORDERED this 12th day of July, 2021.




                                      ____________________________________
                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE
